ON REMAND FROM THE FLORIDA SUPREME COURT
NORTHCUTT, Judge.
In the proceedings below, Cedric Green filed a motion for postconviction relief from his sentence, which included a three-year minimum mandatory term required under section 893.135(l)(b)(l)(a), Florida Statutes (1999). Green relied on this court’s decision in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2000), which struck chapter 99-188, Laws of Florida, because it violated the single subject requirement of article III, section 6, of the Florida Constitution. Section 9 of that chapter had amended section 893.135 to add the minimum mandatory prison term imposed on Green.
The circuit court denied Green’s motion, noting that in 2002 the legislature had cured the single subject rule violation by *219reenacting the various provisions of chapter 99-188 retroactively to July 1, 1999. See eh. 02-212, Laws of Fla. In our first decision in this case, we reversed the order denying relief to Green, holding that the provisions of chapter 02-212 could not be applied retroactively. Green v. State, 889 So.2d 748 (Fla. 2d DCA 2003); see also Jones v. State, 872 So.2d 938, 943 (Fla. 5th DCA 2004); Hernandez-Molina v. State, 860 So.2d 483, 485 (Fla. 4th DCA 2003); State v. Franklin, 836 So.2d 1112, 1114 n. 5 (Fla. 3d DCA 2003), approved on other grounds, 887 So.2d 1063 (Fla.2004).
Recently, the supreme court disapproved Taylor and held that chapter 99-188 was not unconstitutional. Franklin v. State, 887 So.2d 1063 (Fla.2004). Consequently, the court quashed our prior decision in this case and remanded for proceedings consistent with Franklin. State v. Green, 887 So.2d 1089 (Fla.2004).
Because chapter 99-188 has been held constitutional, Green was properly sentenced to the minimum mandatory term prescribed in section 893.135(l)(b)(l)(a), Florida Statutes (1999). Therefore, the circuit court correctly denied Green’s motion, albeit for an incorrect reason. Accordingly, we affirm the order under review.
Affirmed.
ALTENBERND, C.J., and CASANUEVA, J., concur.